DETAILED ACTION
Response to Amendment
The amendment filed on 04/22/2022 has been entered.  Claims 1, 4-8, and 10-18 remain in the application.  Claims 2-3, and 9 are canceled.  Claims 1, 4-8, and 10-12 are amended.  New claims 13-18 are added.  No new matter is added by the amendments and new claims, which are supported throughout the Specification and the original claims.  Applicant’s amendment in response to the Non-Final Office Action mailed 12/27/2021 by adding new claims 13-18 in which these claims define patentable subject matter for the reasons provided hereinafter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Brian E. Hennessey on June 21, 2022.   

The claims have been amended as follow:
Claims 1, 4-8, and 10-12 are canceled.  
	
Allowable Subject Matter
Claims 13-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowed, because the prior art does not disclose or suggest:  A suction roll comprising: a roll sleeve; at least one transmitter; at least one receiver; at least one of a sensor or an actuator; and at least one additional data transfer component which transfers data at least one of out of 6Attorney Docket No. 7800-017 and into the suction roll; wherein the at least one transmitter is located within a space that is enclosed by the roll sleeve; wherein the receiver is located within the space that is enclosed by the roll sleeve; wherein said transmitter is a first transceiver and said receiver is a second transceiver wirelessly communicating with each other, one of the first and second transceivers transfers data out of and into the suction roll via the additional data transfer component, and the other one of the first and second transceivers being in data communication with at least one of said sensor or actuator.   
 
Claims 14-18 are dependent directly/indirectly on claim 13 and therefore, they are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's newly added independent claim 13 and dependent claims 14-18 have overcome the rejection under 35 USC 103 previously set forth in the Non-Final Office Action of 11/05/2021.
The closest prior art to independent claim 13 was Peer Schotge et al. (US 20140070495 A1) in view of Rudiger Keinberger, et al. (US 20170254019) A1.     
Regarding claim 13, Schotge discloses a seal assembly for sealing at least one negative or positive pressure zone which adjoins a perforated surface which moves in a movement direction in a paper, tissue or cardboard machine.  Schotge on para [0013] discloses a signal transmitter connected directly or indirectly with the sealing element, the signal of which can be received on the side of the moving surface facing away from the sealing element. The term "direct or indirect" in this case is intended to state that the signal transmitter is connected directly with the sealing element or its retainer, or that additional components, for example linkages, are arranged between them. Keinberger on para [0017] discloses a mini-server is a miniaturized data processing unit with input and output modules and the ability for digital communication, in particular for wireless communication with input and output apparatuses and other data processing units in a network.   
However, Schotge in view of Keinberger fails to disclose a suction roll having two transceivers located within the roll shell communicating with each other, in which one of the transceivers transmitting data out of the suction roll, and the other of the transceivers being in data communication with a sensor or actuator.  
As noted hereinbefore, claims 14-18 are dependent directly/indirectly on claim 13 and therefore, they are allowed as well.

Response to Arguments
Applicant's arguments filed on April 22, 2021 have been considered.
In view of the arguments and amendment to the claims, the rejection set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Peer Schotge et al. (US 20140070495 A1) in view of Rudiger Keinberger, et al. (US 20170254019) A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748